Opinion by
Judge Blatt,
Mabel Wright (petitioner) has filed a Petition for Review challenging an order of the Board of Probation and Parole (Board) which revoked her parole. Presently before us is the Board’s Preliminary Objection in the Nature of Demurrer.
The petitioner, while on parole, pleaded guilty to charges of receiving stolen property and attempted theft. As a result of her conviction the Board conducted a revocation hearing after which it ordered her recommitted as a parole violator. The petitioner contends that by taking this action the Board arbitrarily exercised its discretion because: (1) more appropriate treatment was available to her in the nature of the services of a mental health clinic; (2) similarly charged persons receive lesser punishments; and (3) recommitment is too severe a punishment considering her “greatly diminished responsibility due to severe men*17tal conditions.” The Board in its Preliminary Objection contends that the Petition fails to state facts which give rise to a cause of action in mandamus for the reason that the revocation of parole is a discretionary act and mandamus will not lie to challenge the exercise of state officials ’ discretionary acts.
We must agree with the Board and thereby sustain its Preliminary Objection. The petition for review alleges only that the Board abused its discretion and we have consistently held that mandamus will not lie in such a case. See Rakus v. Robinson, 33 Pa. Commonwealth Ct. 496, 382 A.2d 770 (1978).
The Petition for Review is hereby dismissed.
Order
And Now, this 15th day of September, 1980, the Preliminary Objection of the Pennsylvania Board of Probation and Parole to the Petition for Review of Mabel Wright is hereby sustained and said Petition is dismissed.